Citation Nr: 9917867	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
bronchial pneumonia.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied entitlement to 
service connection for the residuals of pneumonia and COPD.

In September 1996, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished to the extent possible and the case is now ready 
for appellate review.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for 
the residuals of tobacco use and/or nicotine dependence.  If 
he desires to pursue this issue, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of this issue, the Board has no 
jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  In-service treatment for pneumonia was the manifestation 
of a disability that is shown to have been acute and 
transitory, and which resolved without continuing residuals.

3.  COPD and chronic bronchitis, which were diagnosed post-
service, are not shown to be etiologically or causally 
related to the in-service treatment for pneumonia. 


CONCLUSIONS OF LAW

1.  The chronic residuals of bronchial pneumonia were not 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).

2.  COPD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented claims 
that are plausible.  The appellant's evidentiary assertions 
have been presumed to be credible for this determination.  It 
is also noted that most of the service medical records are 
unavailable, as discussed in greater detail below.  Further, 
he has not alleged nor does the evidence show that any 
records of probative value, which could be associated with 
the claims folder and that have not already been sought, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Attempts to locate the veteran's service medical records have 
been unsuccessful.  The Board is mindful that in a case, such 
as this one where service medical records have been lost, 
there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  An 
attempt was made with the National Personnel Records Center 
to obtain additional medical records but none were available.  

The only service medical record associated with the claims 
file is a service separation examination report dated in 
November 1958.  The report demonstrates a normal clinical 
evaluation of the veteran's lungs and chest but it was noted 
that he was hospitalized in 1955 with pneumonia.  The veteran 
has also submitted photographs purporting to show him in a 
hospital bed in service to confirm that he was hospitalized.  

Post service medical records show that the veteran sought 
private medical treatment beginning in 1978 for respiratory 
infections.  He subsequently underwent treatment for multiple 
respiratory infections and pleuritic chest pain over the 
course of several years.  However, only one chest X-ray, in 
December 1983, showed viral pneumonia.  The last private 
treatment for a respiratory infection was noted in March 
1991.  VA outpatient treatment records show treatment for 
emphysema, COPD, and bronchitis beginning in 1992.  In 
November 1992, the veteran filed a claim for bronchial 
pneumonia and COPD.  

At a personal hearing in November 1993, the veteran testified 
that he had no respiratory problems prior to entering into 
service.  During basic training, he reported two episodes of 
pneumonia, once for five days and once for ten months, with 
double bronchial pneumonia.  He had frequent X-rays and 
underwent a bronchoscopy.  He related that there was talk of 
removing the lobe of his lung.  He indicated that he had 
pleurisy pain and was in an oxygen tent.  After he was 
discharged from the hospital, he continued to have problems 
with bronchitis, chest colds, and respiratory infections.  He 
remarked that after discharge he worked construction and 
never established a long term relationship with any doctor.  
If he got sick, he looked for the local clinic and received 
treatment.  He was usually told that he had a minor case of 
pneumonia or a minor case of bronchitis.  He described 
current treatment for bronchitis, but because he now had 
emphysema, the bronchitis was harder to treat.  

With respect to the COPD, the veteran testified that he was 
first diagnosed with COPD in October of the previous year 
(1993).  He related that he was told by a VA doctor that the 
initial onset of pneumonia in service and the progression 
through the years caused his COPD.  Medications included an 
inhaler, pills, and cough medicine, he could not recall the 
names, to loosen up the secretions.  Upon further 
questioning, he denied ever being hospitalized again for a 
respiratory problem and reflected that he had no other 
medical evidence for the period prior to 1978.

On remand, the veteran underwent a VA examination in February 
1997.  He reported that while in boot camp in January 1955, 
he was hospitalized for ten months with double pneumonia and 
was told that he did not have tuberculosis.  Since that time, 
he had had chest infections, usually bronchitis, every autumn 
and several times was told he had pneumonia.  He complained 
that he tended to cough more while lying on his left side and 
could hear rattling in his chest.  Sputum was occasionally 
yellowish but mostly thick and white.  He tired easily and 
became short of breath if he moved quickly or walked fast.  
Physical examination revealed scattered inspiratory and 
expiratory fine rhonchi in all lung fields, but especially 
near the bases.  Percussion was not remarkable.  There was no 
malignancy.  He had been told by the doctors that he had 
emphysema.  A chest X-ray reportedly showed evidence of 
emphysema in both lungs, and evidence of chronic, 
interstitial lung disease in the left base with the examiner 
noting that there was no change from previous X-rays.  The 
final diagnoses were pulmonary emphysema and chronic 
bronchitis.

In a January 1999 follow-up medical opinion, the VA physician 
reviewed the claims file and the Board remand and noted that 
it was impossible to ascertain exactly when the veteran's 
respiratory condition of COPD began.  The VA physician 
remarked that at the time of the veteran's discharge, his 
examination was normal.  The physician stressed that if the 
veteran had had chronic bronchitis at that time, the 
respiratory examination would be expected to be abnormal and 
reflected that it would have been useful to know the 
veteran's respiratory condition between 1958 and 1978.  
However, the physician indicated that due to the veteran's 
significant smoking history, he believed it most likely that 
the veteran's COPD related to cigarette smoking.  The 
physician concluded that even though pneumonia could cause 
significant lung problems, it did not usually cause an 
obstructive respiratory pattern that the veteran demonstrated 
on his pulmonary function studies.

Based on the evidence outlined above, the Board finds no 
etiological or causal relationship between the veteran's 
current respiratory disorders and his in-service treatment 
for pneumonia, his contentions to the contrary 
notwithstanding.  Importantly, his service separation 
examination record is negative for a chronic disability of 
the lungs.  Further, post service medical records are 
negative for treatment of respiratory infection until 1978, 
approximately 20 years after service separation.  
Significantly, the private treating physician did not 
attribute the veteran's respiratory infections to active 
service.  Because the objective evidence of record fails to 
establish a relationship between the veteran's in-service 
treatment for pneumonia and his current respiratory 
disorders, the Board must conclude that the preponderance of 
the evidence is against the veteran's claims for service 
connection for the residuals of pneumonia and COPD.

Even accepting that the veteran was treated in service for 
pneumonia, available competent evidence has failed to 
demonstrate continuity of symptoms sufficient to support of 
claim of entitlement to service connection for the chronic 
residuals of pneumonia or COPD.  Although he maintains that 
he sought treatment on and off for respiratory infections 
since separation from service, the evidence associated with 
the claims file does not show treatment for a respiratory 
infection until 1978, 20 years after service separation.  
Thus, the multi-year gap between separation from service and 
treatment in this case fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  

Further, in the most VA examination report, the VA physician 
specifically opined that it was most likely that the 
veteran's COPD was related to cigarette smoking, rather than 
to in-service pneumonia.  While the VA physician acknowledged 
that pneumonia could cause significant lung damage, he opined 
that the damage would not usually cause the obstructive 
respiratory pattern shown on the veteran's pulmonary function 
studies.  Therefore, the physician concluded that, although 
it was impossible to be certain, he believed the veteran's 
COPD began after 1958 and was secondary to cigarette smoking.  
A reasonable reading of the opinion is that the veteran's 
respiratory disorders are not, in fact, related to an in-
service incidence of pneumonia.  

The Board has also considered the service representative's 
contention that the claim should again be remanded because 
the VA physician did not sufficiently address whether the 
veteran's pulmonary problems while on active duty represented 
the etiology of a multi-faceted pulmonary deficit.  In this 
case, the Board finds that the VA physician's opinion was 
adequate for decision making purposes.  Specifically, it 
appears to the Board that the physician indicated a 
familiarity with the veteran's claims file and accurately 
represented the chronology of events.  Further, the physician 
offered a specific opinion that even significant damage to 
the lungs from pneumonia would not demonstrate the type of 
pulmonary pathology shown on the veteran's pulmonary function 
studies.  Rather, the pulmonary function studies were 
consistent with obstructive disease from smoking.  
Accordingly, a further remand at this point would 
unnecessarily delay resolution of this case.  As such, 
further development is not in order.

In support of his claim, the veteran submitted a statement 
from a friend to the effect she had known the veteran for 
eight or nine years and knew that he had problems with 
bronchitis and pneumonia.  The statement, dated in 1997, does 
not provide a basis for relating any lung pathology found to 
service, some 40 years earlier, nor is she competent to make 
that medical connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, the Board has considered the veteran's statements 
and sworn testimony that he has had respiratory disorders 
since separation from service in 1958.  Although the 
veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings indicative of the claimed respiratory 
disorders.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current respiratory 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for the residuals of pneumonia or 
COPD.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the residuals of 
bronchial pneumonia is denied.

Entitlement to service connection for COPD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

